 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   WILLIAM SPENCER SANDERS,                 Case No. CV 19-2576-GW-JPRx

12                      Plaintiff,

13         v.                                   ORDER TO DISMISS WITH
                                                PREJUDICE
14   JP MORGAN CHASE BANK, et
     al.,
15
                        Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
     Each party will bear its own attorneys’ fees and expenses. The Court will reserve
21
     jurisdiction to enforce the settlement between the parties.
22
           IT IS SO ORDERED.
23

24
     Dated: October 25, 2019
25
                                            _________________________________
26
                                            HON. GEORGE H. WU,
27                                          UNITED STATES DISTRICT JUDGE
28
